Exhibit 99.2 NOTICE OF GUARANTEED DELIVERY FOR TENDER OF ALL OUTSTANDING 5.875% SENIOR NOTES DUE 2022 IN EXCHANGE FOR 5.875% SENIOR NOTES DUE 2022 OF LIN TELEVISION CORPORATION PURSUANT TO THE PROSPEC TUS DATED , 2015 Registered holders of outstanding 5.875% Senior Notes due 2022 (the “ Original Notes ”) of LIN Television Corporation, a Delaware corporation (the “ Issuer ”) who wish to tender their Original Notes in exchange for a like principal amount of 5.875% Senior Notes due 2022 (the “ Exchange Notes ”) of the Issuer, which have been registered under the Securities Act of 1933, as amended (the “ Securities Act ”) and whose Original Notes are not immediately available or who cannot deliver their Original Notes and Letter of Transmittal (and any other documents required by the Letter of Transmittal) to The Bank of New York Mellon, as exchange agent (the “ Exchange Agent ”), prior to the Expiration Date, may use this Notice of Guaranteed Delivery or one substantially equivalent hereto. This Notice of Guaranteed Delivery may be delivered by hand or sent by facsimile transmission (receipt confirmed by telephone and an original delivered by guaranteed overnight delivery) or mail to the Exchange Agent. See “The Exchange Offer—Guaranteed Delivery Procedures” in the Prospectus. THE EXCHANGE OFFER WILL EXPIRE AT 1 1 : 59 P.M. NEW YORK CITY TIME, ON , (THE “ EXPIRATION DATE ”), UNLESS THE OFFER IS EXTENDED BY LIN TELEVISION CORPORATION IN ITS SOLE DISCRETION. TENDERS OF ORIGINAL NOTES MAY BE WITHDRAWN AT ANY TIME PRIOR TO 11 : 59 P.M. , NEW YORK CITY TIME, ON THE EXPIRATION DATE. Exchange Agent: THE BANK OF NEW YORK MELLON By Registered, Certified or Regular Mail, Overnight Courier or Hand Delivery: The Bank of New York Mellon , as Exchange Agent c/o The Bank of New York Mellon Corporation Corporate Trust Operations – Reorganization Unit 111 Sanders Creek Corporate Center East Syracuse, NY 13057 Attention: Pamela Adamo Facsimile: (732) 667-9408 Confirm by Telephone: (315) 414-3317 FOR ANY QUESTIONS REGARDING THIS NOTICE OF GUARANTEED DELIVERY OR FOR ANY ADDITIONAL INFORMATION, YOU MAY CONTACT THE EXCHANGE AGENT BY TELEPHONE AT (315) 414-3317 , OR BY FACSIMILE AT (732) 667-9408 . DELIVERY OF THIS NOTICE OF GUARANTEED DELIVERY TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE OR TRANSMISSION OF INSTRUCTIONS VIA A FACSIMILE TRANSMISSION TO A NUMBER OTHER THAN AS SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY. This Notice of Guaranteed Delivery is not to be used to guarantee signatures. If a signature on a Letter of Transmittal is required to be guaranteed by an Eligible Institution, such signature guarantee must appear in the applicable space provided on the Letter of Transmittal for Guarantee of Signatures. PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY Ladies& Gentlemen: The undersigned hereby tender(s) to the Issuer, upon the terms and subject to the conditions set forth in the Prospectus and the accompanying Letter of Transmittal, receipt of which is hereby acknowledged, the aggregate principal amount of Original Notes set forth below pursuant to the guaranteed delivery procedures set forth in the Prospectus. The undersigned understand(s) that tenders of Original Notes will be accepted only in authorized denominations of $2,000 and integral multiples of $1,000 in excess thereof. The undersigned understand(s) that tenders of Original Notes pursuant to the Exchange Offer may not be withdrawn after 11:59 p.m. New York City time on the Expiration Date. Tenders of Original Notes may also be withdrawn if the Exchange Offer is terminated without any such Original Notes being purchased thereunder or as otherwise provided in the Prospectus. All authority herein conferred or agreed to be conferred by this Notice of Guaranteed Delivery shall survive the death or incapacity of the undersigned and every obligation of the undersigned under this Notice of Guaranteed Delivery shall be binding upon the heirs, personal representatives, executors, administrators, successors, assigns, trustees in bankruptcy and other legal representatives of the undersigned. PLEASE SIGN AND COMPLETE Signature(s) of Registered Holder(s) or AuthorizedSignatory: Name(s) of Registered Holder(s): Principal Amount of Original Notes Tendered: Address: Area Code and Telephone No.: Certificate No(s). of Original Notes (if available): If Original Notes will be delivered by book-entry transfer at The Depository Trust Company (“
